Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
	Applicant argues multiple limitations are not taught as described in the prior office action. Examiner disagrees. Applicant makes four specific arguments. 
First, Applicant argues the limitation, “extract, from the first simulation, an OEM temporal logic of the OEM feature;” is not taught by the art of reference as mapped in the first office action, (see Response filed 9/2/2022, [page 11 paragraph 3]). 
	Applicant seems to specifically argue that because the exact word “extract” is not used in Korssen, Korssen does not teach the limitation (see Response filed 9/2/2022, [page 11 paragraph 3 lines 7-8]). However, under the broadest reasonable interpretation standard, “claims must be given their broadest reasonable interpretation in light of the specification”, (see MPEP 2111). This standard does not require the exact word to be used to teach the limitation. For example drawings may be used as prior art (see MPEP 2125). 
	The first definition of “extract” in Merriam Webster is “1(a): to draw forth (as by research)”. “Extract.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/extract. Accessed 14 Dec. 2022.
	The specification seems to use the word extract in a manner that comports with this definition:
compliance system extracts behaviors of the OEM feature and the third-party feature and performs automated simulations and testing on the OEM feature and the third-party feature respectively, (Specification [0023] lines 3-5]).
In another example, unlike some existing technologies that require existence of both normal and anomalous time-series data labeled by human experts for specification extraction, the compliance system can efficiently learn and detect anomaly traces if there is any, (Specification [0025] lines 1-3).
These examples are the first two uses of “extract” or “extraction” in the specification that are not simply mirroring the claim language, and these two examples apply the “to draw forth (as by research)” definition. 
A narrower definition such as “extract” in the context of machine learning (i.e. feature extraction) or in the context of databases (i.e. ETL) does not seem an appropriate interpretation here. The field of invention is “third-party feature compatibility” not “data engineering” nor “machine learning”. The term “extract” is not used along-side terms such as “databases”, “transform”, or “load” for the “database extract” definition. For the “feature extraction” definition, the term feature is used profusely, but in the context of vehicle components (see Specification [0004] line 6, where “third party feature includes a component of a vehicle”) rather than typical forms of feature extraction such as reducing a large data set to a few input features using principal component analysis. 
Therefore, under a broadest reasonable interpretation standard, Examiner interprets extract to include the broad definition “to draw forth” (as by research).
Under this definition, in the context of claim 1, executing the first simulation is to draw out certain information, and the certain information is an OEM temporal logic of the OEM feature. Korssen describes an iterative five step process (see FIG. 2, [page 535]), where the fourth step of “simulation and validation” triggers repeating steps 2 and 3 if test cases reveal imperfections in component models or requirement models. Thus, the “research” aspect of  “extract, from the first simulation” is taught. 
In step 2, three models are introduced, the hybrid model, the discrete/DES model, and the requirement model, (Korssen [page 535 col 1 paragraph 1 second bullet]; see also FIG. 9). For purposes of the “extract” limitation of claim 1, Korssen is used for teachings with respect to the requirements model, which is described by the sentence “desired behavior specification is translated into a set of formal requirements” (Korssen [page 535 col 1 paragraph 1 second bullet lines 6-7]). Here, the word “formal” is used in the “formal logic” sense of the word. A computer program is capable of understanding AND and OR statements better than informal statements of desired behavior.
Applicant seems to have misinterpreted the reference by conflating the three models, (see Response filed 9/2/2022 [page 11 paragraph 3 lines 12-13]). The actual heading is “System and requirement modeling”, (Korssen [page 535 col 1 paragraph 1 second bullet]).  An example is provided where the steps are applied to a cruise control feature, CC, and adaptive cruise control ACC feature of the OEM Toyota in a Toyota Prius Executive, (Korssen [page 537 col 2 paragraph 8 line 5]). Section “B. System and Requirement Models” (starting at Korssen [page 538 col 2]) has examples of requirement models starting at “6) CC Formal Requirements”, (Korssen [page 539 col 2 paragraph 5 line 1]) through the end of section B, (Korssen [page 540 col 2 paragraph 3 line 4]).
In repeating step 2, the imperfections in the requirement model that were found in step 4, are “translated into a set of formal requirements.” Thus the combination of [page 535 col 1 paragraph 1 bullet 2 lines 6-7] and [page 535 paragraph 1 bullet 4 lines 5-8] teach “extract, from the first simulation, a first logic of the first feature”, as described in the prior office action, (Non-final Office Action filed 6/2/2022 [page 3 paragraph 2 lines 8-11]).

Second, Applicant argues that the limitation “execute a first simulation based on a vehicle design that includes a first feature” is not  taught by “hybrid model is used for simulation”, (Korssen [page 535 col 1 paragraph 1 bullet 2 line 4]), because the hybrid model is not a vehicle design (Response filed 9/2/2022 [page 12 paragraph 1 lines 7-8]).
The MPEP requires reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, which is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim. See MPEP 2111.
As an initial matter, the language “based on” is an important part of the claim limitation. A  simulation “based on” a vehicle design may have intermediate steps, (i.e. if A -> B -> C, then “C” is based on A.
The specification does not appear to be using the term “vehicle design” as a term of art to refer to a specific type of CAD drawing or some other lexicographic definition. Instead the term is a combination of the plain meaning of “vehicle” and the plain meaning of “design”.
The first definition of vehicle is “a means of carrying or transporting something”, “Vehicle.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/vehicle. Accessed 14 Dec. 2022.
The fourth noun definition of “design” in Merriam Webster is “a preliminary sketch or outline showing the main features of something to be executed”, (“Design.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/design. Accessed 14 Dec. 2022). 
The specification uses the word “vehicle design” profusely, but only indirectly provides definitional meaning to the term:
Operation (1): The test engineer 155 for the OEM inputs test parameter data into the compliance system 199. The test parameter data includes one or more of the following: (1) the design data, which includes the OEM feature data; (2) the third-party data; (3) test data describing the simulations to be executed by the simulation software 143; and (4) a temporal logic language, (Specification [0070] lines 1-5).
 “The vehicle design may specify the functionality of these OEM features”, (Specification [0036] line 5); where the OEM features at least include adaptive cruise control functionality designed by the OEM, (Specification [0036] lines 2-3).
The vehicle design may include a design specification of a vehicle, (Specification [0036] lines 6-7).
Paragraphs [0070]-[0076] seem to mirror the steps of the claim language, but in plain language. Operation (1) closely mirrors the first limitation of claim 1, but not exactly. The word “vehicle design” is not included. Furthermore it’s not clear if “vehicle design” is meant as a synonym for “test parameter data” or “design data”. Thus, vehicle design may include some of these limitations, but Examiner will not read these limitations from the specification in to the claims. The other examples use the permissive “may”, so these examples at least delineate that the vehicle design may include including functionality of an OEM feature such as adaptive cruise control, and the vehicle design may include a design specification. Design specification is a term of art described in the IEEE Standard Terms, albeit in reference to software:
design description (software) A document that describes the design of a system or component. Typical contents include system or component architecture, control logic, data structures, input/output formats, interface descriptions, and algorithms. Synonyms: design specification; design document. Contrast: requirements specification. See also: product specification. (C) 610.12-1990
See “design description (software)”. Breitfelder, Kim, and Don Messina. “IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th ed.” (Standards Information Network IEEE Press, 2000) ISBN 0-7381-2601-2.
Korssen is organized into six sections. Section II explains the overall approach and gives examples of all of the individual types of models, (Korssen [page 535-537]). Section III focuses on the supervisor design applied to a cruise control feature, CC, and adaptive cruise control ACC feature of a Toyota Prius Executive, (Korssen [pages 537-540]). Section IV focuses on the simulation itself, [pages 540-542]).
For purposes of the rejection, Examiner focused on section II because it succinctly describes the steps. For the first “execute” limitation of claim 1, Korssen is relevant for how the simulation runs based on the hybrid model, and not based on the supervisor or the underlying DES and requirements models, (Korssen [page 535 col 1 paragraph 1 bullet 2 line 4]). Korssen teaches “execute a first system based on a vehicle design” because the hybrid model is based on the system specification. The hybrid model is “based on” a system specification, by the language of the first sentence “Given the system specification, both a discrete-event system and a hybrid model are formalized” (Korssen [page 535 col 1 paragraph 1 second bullet lines 1-3]). The system specification is referring to “today’s modern vehicles”, (Korssen [page 533 col 1 paragraph 1 line 1]), which reads on vehicle design based on a vehicle design being capable of including at least a design specification (Specification [0036] lines 6-7). 
Applicant seems to have misinterpreted the reference by interpreting FIG. 8 as “the” hybrid model of the reference, rather than an example showing how “continuous information” and “discrete information” are combined in a hybrid model, (Korssen [page 537 col 1 paragraphs 4-5]). The example is useful for understanding the role of continuous and discrete information in order to understand section IV, “The hybrid simulation model consists of the DES discussed before supplemented with the continuous behavior of the system components. Furthermore, the environment of the system, i.e., all objects related to the vehicle system, but not used for supervisor synthesis, needs to be modeled. This includes the gas and brake pedals, and a predecessor vehicle.” (Emphasis added). (Korssen [page 540 col 2 paragraph 10]).
Here, “execute a first simulation based on a vehicle design” is taught by “hybrid model is used for simulation” because the part of the simulation using the hybrid model is based on the system specification, and the system specification is for a Toyota Prius Executive as shown in FIG. 10 not including the discrete supervisory controller, which was previously synthesized as described in section III. The specification is thus an “outline showing the main features of something to be executed” where the something is a vehicle.

	Third, Applicant further argues 
Korssen merely describes a potential benefit of using simulations for design. However, this portion of Korssen does not disclose or suggest a "modified vehicle design,"
(Response filed 9/2/2022 [page 13 paragraph 1lines 1-2]). Examiner disagrees. A re-design based on additional components is a modified vehicle design. (Korssen  [page 535 col 1 paragraph 1 bullet 4 lines 10-11]). A person having skill in the art would view this an enabling disclosure, and Applicant has not provided any supporting evidence to suggest otherwise. (See MPEP 2121).

	Fourth, Applicant re-argues the extract limitation, but with a focus on how “validation” is not “extraction”:
Korssen states over-and-over that it only executes simulations to "validate" the correctness of hybrid models. See, e.g., Korssen, page 534, column 2, third full paragraph and the second bullet point under the third full paragraph ("Validation of models using simulation-based visualization").
With respect to the “extract” limitation of claim 1, the word “validate” is not specifically used to teach the limitation. Rather “reveal imperfections” is used, and the revealed imperfections allow for repeating the translation into formal requirements, which teaches the extract limitation as noted above (Korssen  [page 535 col 1 paragraph 1 bullet 2 lines 6-7]; [page 535 paragraph 1 bullet 4 lines 5-8]).

	Finally, Applicant re-iterates the arguments made with respect to claim 1, but applies them to independent claims 5 and 13, (see Response filed 9/2/2022 [page 13-14]). Examiner disagrees for the substantially the same rationale described above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Systematic Model-Based Design and Implementation of Supervisors for Advanced Driver Assistance Systems” (korssen) in view of “Contract-Based Design of Embedded Systems Integrating Nominal Behavior and Safety” (kaiser)
With respect to claim 1, Korssen teaches A computer program product comprising a non-transitory memory of a computer system storing computer-executable code that, when executed by a processor, causes the processor to (see generally model based design method shown in FIG. 2, [page 535]; supervisor is synthesized automatically using appropriate SCT tools, [page 534 col 2 paragraph 2 lines 9-10]; the tools includes CIF 3 code-generator and Matlab/Simulink models, [page 537 col 2 paragraph 6 lines 1-6]; synthesis is occurring on a computer using memory, [page 543 col 1 paragraph 4 lines 1-3]): execute a first simulation based on a vehicle design that includes a first feature (hybrid model is used for simulation, [page 535 col 1 paragraph 1 bullet 2 line 4]); extract, from the first simulation, a first logic of the first feature (specification is translated into a set of formal requirements, [page 535 col 1 paragraph 1 bullet 2 lines 6-7]; if test case reveals imperfections step 2 and 3 can be partly repeated, [page 535 paragraph 1 bullet 4 lines 5-8]); modify the vehicle design to include a second feature wherein modifying the vehicle design generates a modified vehicle design; (additional components expand the system functionality, [page 535 col 1 paragraph 1 bullet 4 lines 8-10]; for example adding an ADAS for lane changing, [page 540 col 2 paragraph 2 lines 1-7]), execute a second simulation based on the modified vehicle design (steps 1-5 are a design method, [page 535 col 1 paragraph 1 line 7; advantage of validation through simulation is that it takes less effort in terms of (re-)design meaning repeating simulation step, [page 535 col 1 paragraph 1 bullet 4 lines 10-11]); extract, from the second simulation, a second logic of the second feature (steps 1-5 are a design method, [page 535 col 1 paragraph 1 line 7; advantage of validation through simulation is that it takes less effort in terms of (re-)design meaning repeating step 2 of translating specification into formal requirements and if test cases reveal imperfections re-repeating, [page 535 col 1 paragraph 1 bullet 4 lines 8-10]).
Korssen does not teach the first feature is an OEM feature, the first logic is OEM temporal logic, the second feature is a third-party feature, the second logic is third-party temporal logic, or determine, based on the third-party temporal logic and the OEM temporal logic, an indication of whether the third-party feature is compliant with the OEM feature in the vehicle design.
However, Kaiser teaches the first feature is an OEM feature (components are re-used from past projects that OEMs have built solutions for, [page 78 paragraph 2 lines 3-5]; these components are OEM features because they are originally created by a system architect with omniscient behavior and then re-used in a "planned extension" of the project, [page 78 paragraph 2 lines 1-7]; see also section on re-use [page 67 paragraph 4 bullet 2 lines 1-3]), the first logic is OEM temporal logic (transfer from interface contract to component contract in first iteration, [page 78 paragraph 2 lines 9-12]; OEM because original component contracts rely on omniscient behavior of the system architect, [page 74 paragraph 3 line 1]; contracts are temporal logic because rely on formal languages such as temporal logics [page 71 paragraph 3 lines 16-18]), the second feature is a third-party feature (extension or variant projects on the basis of projects already in the market, [page 78 paragraph 2 lines 6-7]; components are third-party features because they are bought off the shelf, [page 78 paragraph 2 line 3]; refers to third-party as "component supplier", [page 74 paragraph 3 line 2]), the second logic is third-party temporal logic (transfer from interface contract to component contract in multiple iterations, [page 78 paragraph 2 lines 9-10]; contracts are third-party contracts because they are created based on components bought off the shelf, [page 78 paragraph 2 line 3]; contracts are temporal logic because rely on formal languages such as temporal logics [page 71 paragraph 3 lines 16-18]), or determine, based on the third-party temporal logic and the OEM temporal logic, an indication of whether the third-party feature is compliant with the OEM feature in the vehicle design (rather than re-validate the entire system, validate new components that fit old contracts, [page 70 paragraph 1 lines 16-22]; OEM because original component contracts rely on omniscient behavior of the system architect, [page 74 paragraph 3 line 1]; formal logic for validating global contract from local contracts is provided in section 2.2. [page 71 paragraphs 1-2]).
It would have been obvious to one skilled in the art before the effective filing date to combine Korssen with Kaiser because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Korssen discloses a system that teaches all of the claimed features except that some of the steps are with respect to an OEM and are steps are with respect to a third party, and finally how the OEM temporal logic and third-party temporal logic may be used to determine an indication whether the third-party feature is compliant with the OEM feature. Korssen teaches an iterative design process that lends to adding components to a design, (Korssen, [page 535 col 2]). Kaiser teaches that components that were previously proposed and validated by an OEM may be reused, [page 78 paragraph 2 lines 3-5]. Kaiser also teaches that components bought off the shelf (i.e. from a third party supplier) may be used, (Kaiser [page 78 paragraph 2 lines 3-4]). The steps of the contract based design development process described in section 3.4 (Kaiser [pages 75-78]) may be adapted to these situations by iterating between top-down and bottom-up design steps, (Kaiser [page 78 paragraph 2 lines 10-13]). This kind of specification allows replacing components with others ones with the same purpose and compatible interfaces with requiring revalidation of the entire system, (Kaiser [page 70 paragraph 1 lines 16-22]). A person having skill in the art would have a reasonable expectation of successfully adapting the design method and system of Korssen (Korssen [page 535 col 1]) to handle re-using OEM component contracts and using off-the-shelf third party components by modifying the set of formal requirements of Korssen (Korssen [page 535 col 1 paragraph 1 bullet 2 lines 5-7]) with the Contract-based Design of Kaiser, (Kaiser sections 2.1, 2.2, 3.4, and 3.5 [pages 69-71, 75-78]. Therefore, it would have been obvious to combine Korssen with Kaiser to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 2, Korssen in view of Kaiser teaches all of the limitations of claim 1, as noted above. Korssen further teaches wherein the vehicle design includes a design for an autonomous vehicle (system is for advance driver assistance systems, [Abstract] lines 1-3; as shown in FIG. 10, case study is for a vehicle that includes adaptive cruise control, [page 538 col 2 paragraph 2 lines 1-12]; also using methodology to add ADAS lane changing component, [page 540 col 2 paragraph 2 lines 1-7]).

With respect to claim 3, Korssen in view of Kaiser teaches all of the limitations of claim 1, as noted above. Korssen further teaches wherein the first simulation includes a first virtualized version of a vehicle consistent with the vehicle design, and the second simulation includes a second virtualized version of the vehicle consistent with the modified vehicle design (hybrid simulation model includes all objects related to vehicle system including predecessor vehicle, [page 540 col 2 paragraph 10 lines 1-7]; see also the design method that refers to (re-) designing  after validating first supervisor through simulation and adding additional components, [page 535 col 1 paragraph 1 bullet 4 lines 8-13]).

With respect to claim 4, Korssen in view of Kaiser teaches all of the limitations of claim 1, as noted above. Korssen further teaches wherein the second feature includes a component of a vehicle whose design is described by the vehicle design (see FIG. 10, [page 538]; additional control functionalities are added, the requirement specifications may have to be changed due to inter-component dependencies, [page 540 col 2 paragraph 2 lines 2-4]).
Korssen does not teach that the second feature is a third party feature. However, Kaiser teaches  that the second feature is a third party feature (extension or variant projects on the basis of projects already in the market, [page 78 paragraph 2 lines 6-7]; components are third-party features because they are bought off the shelf, [page 78 paragraph 2 line 3]; refers to third-party as "component supplier", [page 74 paragraph 3 line 2]).
It would have been obvious to one skilled in the art before the effective filing date to combine Korssen with Kaiser because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Korssen discloses a system that teaches all of the claimed features except for the first set of steps being with respect to an OEM feature and OEM temporal logic and the second set of steps being with respect to a third party feature and third-party temporal logic, and finally how the OEM temporal logic and third-party temporal logic can be used to determine an indication whether the third-party feature is compliant with the OEM feature. Korssen teaches an iterative design process that lends to adding components to a design, (Korssen, [page 535 col 2]). Kaiser teaches that components that were previously proposed and validated by an OEM may be reused, [page 78 paragraph 2 lines 3-5]. Kaiser also teaches that components bought off the shelf (i.e. from a third party supplier) may be used, (Kaiser [page 78 paragraph 2 lines 3-4]). The steps of the contract based design development process described in section 3.4 (Kaiser [pages 75-78]) may be adapted to these situations by iterating between top-down and bottom-up design steps, (Kaiser [page 78 paragraph 2 lines 10-13]). This kind of specification allows replacing components with others ones with the same purpose and compatible interfaces with requiring revalidation of the entire system, (Kaiser [page 70 paragraph 1 lines 16-22]). A person having skill in the art would have a reasonable expectation of successfully adapting the design method and system of Korssen (Korssen [page 535 col 1]) to handle re-using OEM component contracts and using off-the-shelf third party components by modifying the set of formal requirements of Korssen (Korssen [page 535 col 1 paragraph 1 bullet 2 lines 5-7]) with the Contract-based Design of Kaiser, (Kaiser sections 2.1, 2.2, 3.4, and 3.5 [pages 69-71, 75-78]. Therefore, it would have been obvious to combine Korssen with Kaiser to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 5, Korssen teaches modifying a vehicle design to include a feature, wherein the modifying the vehicle design generates a modified vehicle (additional components expand the system functionality, [page 535 col 1 paragraph 1 bullet 4 lines 8-10]); executing a simulation based on the modified vehicle design (steps 1-5 are a design method, [page 535 col 1 paragraph 1 line 7; advantage of validation through simulation is that it takes less effort in terms of (re-)design meaning repeating simulation step, [page 535 col 1 paragraph 1 bullet 4 lines 10-11]); extracting, from the simulation, a logic of the feature (steps 1-5 are a design method, [page 535 col 1 paragraph 1 line 7; advantage of validation through simulation is that it takes less effort in terms of (re-)design meaning repeating step 2 of translating specification into formal requirements and if test cases reveal imperfections re-repeating, [page 535 col 1 paragraph 1 bullet 4 lines 8-10]); and determining, based on the logic, an indication of whether the feature is compliant with the vehicle design (if test cases reveal imperfections, re-repeating, [page 535 col 1 paragraph 1 bullet 4 lines 8-10]).
Korssen does not teach the feature is a third-party feature or the logic is third-party temporal logic.
However, Kaiser teaches the feature is a third-party feature (extension or variant projects on the basis of projects already in the market, [page 78 paragraph 2 lines 6-7]; components are third-party features because they are bought off the shelf, [page 78 paragraph 2 line 3]; refers to third-party as "component supplier", [page 74 paragraph 3 line 2]); and the logic is third-party temporal logic  (transfer from interface contract to component contract in multiple iterations, [page 78 paragraph 2 lines 9-10]; contracts are third-party contracts because they are created based on components bought off the shelf, [page 78 paragraph 2 line 3]; contracts are temporal logic because rely on formal languages such as temporal logics [page 71 paragraph 3 lines 16-18]).
It would have been obvious to one skilled in the art before the effective filing date to combine Korssen with Kaiser because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Korssen discloses a system that teaches all of the claimed features except for the steps being with respect to a third party feature and third-party temporal logic, and finally how the third-party temporal logic can be used to determine an indication whether the third-party feature is compliant. Korssen teaches an iterative design process that lends to adding components to a design, (Korssen, [page 535 col 2]). Kaiser teaches that components that were previously proposed and validated by an OEM may be reused, [page 78 paragraph 2 lines 3-5]. Kaiser also teaches that components bought off the shelf (i.e. from a third party supplier) may be used, (Kaiser [page 78 paragraph 2 lines 3-4]). The steps of the contract based design development process described in section 3.4 (Kaiser [pages 75-78]) may be adapted to these situations by iterating between top-down and bottom-up design steps, (Kaiser [page 78 paragraph 2 lines 10-13]). This kind of specification allows replacing components with others ones with the same purpose and compatible interfaces with requiring revalidation of the entire system, (Kaiser [page 70 paragraph 1 lines 16-22]). A person having skill in the art would have a reasonable expectation of successfully adapting the design method and system of Korssen (Korssen [page 535 col 1]) to handle re-using OEM component contracts and using off-the-shelf third party components by modifying the set of formal requirements of Korssen (Korssen [page 535 col 1 paragraph 1 bullet 2 lines 5-7]) with the Contract-based Design of Kaiser, (Kaiser sections 2.1, 2.2, 3.4, and 3.5 [pages 69-71, 75-78]. Therefore, it would have been obvious to combine Korssen with Kaiser to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

	With respect to claim 6, Korssen in view of Kaiser teaches all of the limitations of claim 5, as noted above. Korssen further teaches wherein the vehicle design includes a design for an autonomous vehicle (system is for advance driver assistance systems, [Abstract] lines 1-3; as shown in FIG. 10, case study is for a vehicle that includes adaptive cruise control, [page 538 col 2 paragraph 2 lines 1-12]; also using methodology to add ADAS lane changing component, [page 540 col 2 paragraph 2 lines 1-7]).

	With respect to claim 7, Korssen in view of Kaiser teaches all of the limitations of claim 5, as noted above. Korssen further teaches wherein the simulation includes a virtualized version of a vehicle consistent with the modified vehicle design (hybrid simulation model includes all objects related to vehicle system including predecessor vehicle, [page 540 col 2 paragraph 10 lines 1-7]; see also the design method that refers to (re-) designing  after validating first supervisor through simulation and adding additional components, [page 535 col 1 paragraph 1 bullet 4 lines 8-13]).

	With respect to claim 8, Korssen in view of Kaiser teaches all of the limitations of claim 5, as noted above. Korssen further teaches wherein the third-party feature includes a component of a vehicle whose design is described by the vehicle design (see FIG. 10, [page 538]; additional control functionalities are added, the requirement specifications may have to be changed due to inter-component dependencies, [page 540 col 2 paragraph 2 lines 2-4]).
Korssen does not teach that the feature is a third party feature. However, Kaiser teaches  that the second feature is a third party feature (extension or variant projects on the basis of projects already in the market, [page 78 paragraph 2 lines 6-7]; components are third-party features because they are bought off the shelf, [page 78 paragraph 2 line 3]; refers to third-party as "component supplier", [page 74 paragraph 3 line 2]).
It would have been obvious to one skilled in the art before the effective filing date to combine Korssen with Kaiser because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Korssen discloses a system that teaches all of the claimed features except for the steps being with respect to a third party feature and third-party temporal logic, and finally how the third-party temporal logic can be used to determine an indication whether the third-party feature is compliant. Korssen teaches an iterative design process that lends to adding components to a design, (Korssen, [page 535 col 2]). Kaiser teaches that components that were previously proposed and validated by an OEM may be reused, [page 78 paragraph 2 lines 3-5]. Kaiser also teaches that components bought off the shelf (i.e. from a third party supplier) may be used, (Kaiser [page 78 paragraph 2 lines 3-4]). The steps of the contract based design development process described in section 3.4 (Kaiser [pages 75-78]) may be adapted to these situations by iterating between top-down and bottom-up design steps, (Kaiser [page 78 paragraph 2 lines 10-13]). This kind of specification allows replacing components with others ones with the same purpose and compatible interfaces with requiring revalidation of the entire system, (Kaiser [page 70 paragraph 1 lines 16-22]). A person having skill in the art would have a reasonable expectation of successfully adapting the design method and system of Korssen (Korssen [page 535 col 1]) to handle re-using OEM component contracts and using off-the-shelf third party components by modifying the set of formal requirements of Korssen (Korssen [page 535 col 1 paragraph 1 bullet 2 lines 5-7]) with the Contract-based Design of Kaiser, (Kaiser sections 2.1, 2.2, 3.4, and 3.5 [pages 69-71, 75-78]. Therefore, it would have been obvious to combine Korssen with Kaiser to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 9, Korssen in view of Kaiser teaches all of the limitations of claim 8, as noted above. Korssen further teaches wherein the component includes an Advanced Driver Assistance System (ADAS for lane changing, [page 540 col 2 paragraph 2 line 5]).

With respect to claim 10, Korssen in view of Kaiser teaches all of the limitations of claim 8, as noted above. Korssen further teaches wherein the component includes a vehicle safety system (CC/ACC vehicle system includes safety standards such as low-level CC controller deactivates when brake is pressed or when driver has overtaken the control by a throttle overrule for longer than 3 minutes, [page 538 col 1 paragraph 4 line 10]-[page 538 col 2 paragraph 1 line 3]).

With respect to claim 11, Korssen in view of Kaiser teaches all of the limitations of claim 8, as noted above. Korssen further teaches wherein the component includes an autonomous driving system (system is for advance driver assistance systems, [Abstract] lines 1-3; as shown in FIG. 10, case study is for a vehicle that includes adaptive cruise control, [page 538 col 2 paragraph 2 lines 1-12]; also using methodology to add ADAS lane changing component, [page 540 col 2 paragraph 2 lines 1-7]).

With respect to claim 12, Korssen in view of Kaiser teaches all of the limitations of claim 5, as noted above. Korssen further teaches wherein determining, based on the third-party temporal logic, the indication of whether the third-party feature is compliant with the vehicle design comprises (if test cases reveal imperfections, re-repeating, [page 535 col 1 paragraph 1 bullet 4 lines 8-10]).
However, Korssen does not teach determining whether the third-party temporal logic is compatible with an Original Equipment Manufacturer (OEM) temporal logic of an OEM feature included in the vehicle design; and responsive to determining that the third-party temporal logic is compatible with the OEM temporal logic, generating the indication indicating that the third-party feature is compliant with the OEM feature.
However, Kaiser teaches determining whether the third-party temporal logic is compatible with an Original Equipment Manufacturer (OEM) temporal logic of an OEM feature included in the vehicle design; and responsive to determining that the third-party temporal logic is compatible with the OEM temporal logic, generating the indication indicating that the third-party feature is compliant with the OEM feature (rather than re-validate the entire system, validate new components that fit old contracts, [page 70 paragraph 1 lines 16-22]; OEM because original component contracts rely on omniscient behavior of the system architect, [page 74 paragraph 3 line 1]; formal logic for validating global contract from local contracts is provided in section 2.2. [page 71 paragraphs 1-2]).
It would have been obvious to one skilled in the art before the effective filing date to combine Korssen with Kaiser because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Korssen discloses a system that teaches all of the claimed features except for the first set of steps being with respect to an OEM feature and OEM temporal logic and the second set of steps being with respect to a third party feature and third-party temporal logic, and finally how the OEM temporal logic and third-party temporal logic can be used to determine an indication whether the third-party feature is compliant with the OEM feature. Korssen teaches an iterative design process that lends to adding components to a design, (Korssen, [page 535 col 2]). Kaiser teaches that components that were previously proposed and validated by an OEM may be reused, [page 78 paragraph 2 lines 3-5]. Kaiser also teaches that components bought off the shelf (i.e. from a third party supplier) may be used, (Kaiser [page 78 paragraph 2 lines 3-4]). The steps of the contract based design development process described in section 3.4 (Kaiser [pages 75-78]) may be adapted to these situations by iterating between top-down and bottom-up design steps, (Kaiser [page 78 paragraph 2 lines 10-13]). This kind of specification allows replacing components with others ones with the same purpose and compatible interfaces with requiring revalidation of the entire system, (Kaiser [page 70 paragraph 1 lines 16-22]). A person having skill in the art would have a reasonable expectation of successfully adapting the design method and system of Korssen (Korssen [page 535 col 1]) to handle re-using OEM component contracts and using off-the-shelf third party components by modifying the set of formal requirements of Korssen (Korssen [page 535 col 1 paragraph 1 bullet 2 lines 5-7]) with the Contract-based Design of Kaiser, (Kaiser sections 2.1, 2.2, 3.4, and 3.5 [pages 69-71, 75-78]. Therefore, it would have been obvious to combine Korssen with Kaiser to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 13, Korssen teaches  A system comprising: a computer system including a non-transitory memory storing computer code which, when executed by the computer system, causes the computer system to (see generally model based design method shown in FIG. 2, [page 535]; supervisor is synthesized automatically using appropriate SCT tools, [page 534 col 2 paragraph 2 lines 9-10]; the tools includes CIF 3 code-generator and Matlab/Simulink models, [page 537 col 2 paragraph 6 lines 1-6]; synthesis is occurring on a computer using memory, [page 543 col 1 paragraph 4 lines 1-3]): modify a vehicle design to include a feature, wherein the modifying the vehicle design generates a modified vehicle (additional components expand the system functionality, [page 535 col 1 paragraph 1 bullet 4 lines 8-10]); execute a simulation based on the modified vehicle design (steps 1-5 are a design method, [page 535 col 1 paragraph 1 line 7; advantage of validation through simulation is that it takes less effort in terms of (re-)design meaning repeating simulation step, [page 535 col 1 paragraph 1 bullet 4 lines 10-11]); extract, from the simulation, a logic of the feature (steps 1-5 are a design method, [page 535 col 1 paragraph 1 line 7; advantage of validation through simulation is that it takes less effort in terms of (re-)design meaning repeating step 2 of translating specification into formal requirements and if test cases reveal imperfections re-repeating, [page 535 col 1 paragraph 1 bullet 4 lines 8-10]); and determine, based on the logic, an indication of whether the feature is compliant with the vehicle design (if test cases reveal imperfections, re-repeating, [page 535 col 1 paragraph 1 bullet 4 lines 8-10]).
Korssen does not teach the feature is a third-party feature or the logic is third-party temporal logic.
However, Kaiser teaches the feature is a third-party feature (extension or variant projects on the basis of projects already in the market, [page 78 paragraph 2 lines 6-7]; components are third-party features because they are bought off the shelf, [page 78 paragraph 2 line 3]; refers to third-party as "component supplier", [page 74 paragraph 3 line 2]); and the logic is third-party temporal logic  (transfer from interface contract to component contract in multiple iterations, [page 78 paragraph 2 lines 9-10]; contracts are third-party contracts because they are created based on components bought off the shelf, [page 78 paragraph 2 line 3]; contracts are temporal logic because rely on formal languages such as temporal logics [page 71 paragraph 3 lines 16-18]).
It would have been obvious to one skilled in the art before the effective filing date to combine Korssen with Kaiser because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Korssen discloses a system that teaches all of the claimed features except for the steps being with respect to a third party feature and third-party temporal logic, and finally how the third-party temporal logic can be used to determine an indication whether the third-party feature is compliant. Korssen teaches an iterative design process that lends to adding components to a design, (Korssen, [page 535 col 2]). Kaiser teaches that components that were previously proposed and validated by an OEM may be reused, [page 78 paragraph 2 lines 3-5]. Kaiser also teaches that components bought off the shelf (i.e. from a third party supplier) may be used, (Kaiser [page 78 paragraph 2 lines 3-4]). The steps of the contract based design development process described in section 3.4 (Kaiser [pages 75-78]) may be adapted to these situations by iterating between top-down and bottom-up design steps, (Kaiser [page 78 paragraph 2 lines 10-13]). This kind of specification allows replacing components with others ones with the same purpose and compatible interfaces with requiring revalidation of the entire system, (Kaiser [page 70 paragraph 1 lines 16-22]). A person having skill in the art would have a reasonable expectation of successfully adapting the design method and system of Korssen (Korssen [page 535 col 1]) to handle re-using OEM component contracts and using off-the-shelf third party components by modifying the set of formal requirements of Korssen (Korssen [page 535 col 1 paragraph 1 bullet 2 lines 5-7]) with the Contract-based Design of Kaiser, (Kaiser sections 2.1, 2.2, 3.4, and 3.5 [pages 69-71, 75-78]. Therefore, it would have been obvious to combine Korssen with Kaiser to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 14, Korssen in view of Kaiser teaches all of the limitations of claim 13, as noted above. Korssen further teaches wherein the vehicle design includes a design for an autonomous vehicle (system is for advance driver assistance systems, [Abstract] lines 1-3; as shown in FIG. 10, case study is for a vehicle that includes adaptive cruise control, [page 538 col 2 paragraph 2 lines 1-12]; also using methodology to add ADAS lane changing component, [page 540 col 2 paragraph 2 lines 1-7]).

With respect to claim 15, Korssen in view of Kaiser teaches all of the limitations of claim 13, as noted above. Korssen further teaches wherein the simulation includes a first virtualized version of a vehicle consistent with the vehicle design (hybrid simulation model includes all objects related to vehicle system including predecessor vehicle, [page 540 col 2 paragraph 10 lines 1-7]; see also the design method that refers to (re-) designing  after validating first supervisor through simulation and adding additional components, [page 535 col 1 paragraph 1 bullet 4 lines 8-13]).

With respect to claim 16, Korssen in view of Kaiser teaches all of the limitations of claim 13, as noted above. Korssen further teaches wherein the third-party feature includes a component of a vehicle whose design is described by the vehicle design (see FIG. 10, [page 538]; additional control functionalities are added, the requirement specifications may have to be changed due to inter-component dependencies, [page 540 col 2 paragraph 2 lines 2-4]).
Korssen does not teach that the feature is a third party feature. However, Kaiser teaches  that the second feature is a third party feature (extension or variant projects on the basis of projects already in the market, [page 78 paragraph 2 lines 6-7]; components are third-party features because they are bought off the shelf, [page 78 paragraph 2 line 3]; refers to third-party as "component supplier", [page 74 paragraph 3 line 2]).
It would have been obvious to one skilled in the art before the effective filing date to combine Korssen with Kaiser because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Korssen discloses a system that teaches all of the claimed features except for the first set of steps being with respect to an OEM feature and OEM temporal logic and the second set of steps being with respect to a third party feature and third-party temporal logic, and finally how the OEM temporal logic and third-party temporal logic can be used to determine an indication whether the third-party feature is compliant with the OEM feature. Korssen teaches an iterative design process that lends to adding components to a design, (Korssen, [page 535 col 2]). Kaiser teaches that components that were previously proposed and validated by an OEM may be reused, [page 78 paragraph 2 lines 3-5]. Kaiser also teaches that components bought off the shelf (i.e. from a third party supplier) may be used, (Kaiser [page 78 paragraph 2 lines 3-4]). The steps of the contract based design development process described in section 3.4 (Kaiser [pages 75-78]) may be adapted to these situations by iterating between top-down and bottom-up design steps, (Kaiser [page 78 paragraph 2 lines 10-13]). This kind of specification allows replacing components with others ones with the same purpose and compatible interfaces with requiring revalidation of the entire system, (Kaiser [page 70 paragraph 1 lines 16-22]). A person having skill in the art would have a reasonable expectation of successfully adapting the design method and system of Korssen (Korssen [page 535 col 1]) to handle re-using OEM component contracts and using off-the-shelf third party components by modifying the set of formal requirements of Korssen (Korssen [page 535 col 1 paragraph 1 bullet 2 lines 5-7]) with the Contract-based Design of Kaiser, (Kaiser sections 2.1, 2.2, 3.4, and 3.5 [pages 69-71, 75-78]. Therefore, it would have been obvious to combine Korssen with Kaiser to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 17, Korssen in view of Kaiser teaches all of the limitations of claim 16, as noted above. Korssen further teaches wherein the component includes an Advanced Driver Assistance System (ADAS for lane changing, [page 540 col 2 paragraph 2 line 5]).

With respect to claim 18, Korssen in view of Kaiser teaches all of the limitations of claim 16, as noted above. Korssen further teaches wherein the component includes a vehicle safety system (CC/ACC vehicle system includes safety standards such as low-level CC controller deactivates when brake is pressed or when driver has overtaken the control by a throttle overrule for longer than 3 minutes, [page 538 col 1 paragraph 4 line 10]-[page 538 col 2 paragraph 1 line 3]).

With respect to claim 19, Korssen in view of Kaiser teaches all of the limitations of claim 16, as noted above. Korssen further teaches wherein the component includes an autonomous driving system (system is for advance driver assistance systems, [Abstract] lines 1-3; as shown in FIG. 10, case study is for a vehicle that includes adaptive cruise control, [page 538 col 2 paragraph 2 lines 1-12]; also using methodology to add ADAS lane changing component, [page 540 col 2 paragraph 2 lines 1-7]).

With respect to claim 20, Korssen in view of Kaiser teaches all of the limitations of claim 13, as noted above. Korssen further teaches wherein to determine, based on the third-party temporal logic, the indication of whether the third-party feature is compliant with the vehicle design at least by (if test cases reveal imperfections, re-repeating, [page 535 col 1 paragraph 1 bullet 4 lines 8-10]).
However, Korssen does not teach determining whether the third-party temporal logic is compatible with an Original Equipment Manufacturer (OEM) temporal logic of an OEM feature included in the vehicle design; and responsive to determining that the third-party temporal logic is compatible with the OEM temporal logic, generating the indication indicating that the third-party feature is compliant with the OEM feature.
However, Kaiser teaches determining whether the third-party temporal logic is compatible with an Original Equipment Manufacturer (OEM) temporal logic of an OEM feature included in the vehicle design; and responsive to determining that the third-party temporal logic is compatible with the OEM temporal logic, generating the indication indicating that the third-party feature is compliant with the OEM feature (rather than re-validate the entire system, validate new components that fit old contracts, [page 70 paragraph 1 lines 16-22]; OEM because original component contracts rely on omniscient behavior of the system architect, [page 74 paragraph 3 line 1]; formal logic for validating global contract from local contracts is provided in section 2.2. [page 71 paragraphs 1-2]).
It would have been obvious to one skilled in the art before the effective filing date to combine Korssen with Kaiser because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Korssen discloses a system that teaches all of the claimed features except for the first set of steps being with respect to an OEM feature and OEM temporal logic and the second set of steps being with respect to a third party feature and third-party temporal logic, and finally how the OEM temporal logic and third-party temporal logic can be used to determine an indication whether the third-party feature is compliant with the OEM feature. Korssen teaches an iterative design process that lends to adding components to a design, (Korssen, [page 535 col 2]). Kaiser teaches that components that were previously proposed and validated by an OEM may be reused, [page 78 paragraph 2 lines 3-5]. Kaiser also teaches that components bought off the shelf (i.e. from a third party supplier) may be used, (Kaiser [page 78 paragraph 2 lines 3-4]). The steps of the contract based design development process described in section 3.4 (Kaiser [pages 75-78]) may be adapted to these situations by iterating between top-down and bottom-up design steps, (Kaiser [page 78 paragraph 2 lines 10-13]). This kind of specification allows replacing components with others ones with the same purpose and compatible interfaces with requiring revalidation of the entire system, (Kaiser [page 70 paragraph 1 lines 16-22]). A person having skill in the art would have a reasonable expectation of successfully adapting the design method and system of Korssen (Korssen [page 535 col 1]) to handle re-using OEM component contracts and using off-the-shelf third party components by modifying the set of formal requirements of Korssen (Korssen [page 535 col 1 paragraph 1 bullet 2 lines 5-7]) with the Contract-based Design of Kaiser, (Kaiser sections 2.1, 2.2, 3.4, and 3.5 [pages 69-71, 75-78]. Therefore, it would have been obvious to combine Korssen with Kaiser to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200125472 A1 (ARECHIGA GONZALEZ) - Systems and methods for generating and evaluating driving scenarios with varying difficulty levels is provided. The disclosed systems and methods may be used to develop a suite of regression tests that track the progress of an autonomous driving stack. A robustness trace of a temporal logic formula may be computed from an always-eventually fragment using a computation graph. The robustness trace may be approximated by a smoothly differentiable computation graph, which can be implemented in existing machine learning programming frameworks. The systems and methods provided herein may be useful in automatic test case generation for autonomous or semi-autonomous vehicles, [Abstract].
US20200320233A1 (Naderhirn) - A method for computer-assisted system design of dynamic systems is described herein. In accordance with one embodiment the method comprises: providing a textual system description: converting, using a computer, the textual system description into a linear temporal logic LTL formula; converting, using a computer, the LTL formula into a first automaton; providing, using a computer, a second automaton representing the system dynamics; and generating, using a computer, a testing automaton by combining the first and the second automaton, (Abstract).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148